SATER, D. J.:
Epitomized Opinion
An action was brought by the plaintiff to recover damages for alleged breach of contract with the plaintiff, which was a partnership for the sale of an automatic typewriter. After some sales had been made, the partnership of Thomas-Bonner Company was disarranged by the withdrawal of some of the partners, and a corporation formed under the same name. The old partnership attempted to assign to the new company the contract with the defendants for the sale of their typewriters. Action was brought in the federal court and the defendants contended that the plaintiffs were not the real parties in interest; that the contract, being one of personal services, could not be assigned without its consent. The court held:
1. The conformity statute of United States requires a federal court to be governed by the practice of the State and an action at law in the fc-deral court must he brought by the real parties in interest.
2. An executory contract for personal services in introducing, demonstrating and selling a new mechanical invention is one that requires personal skill and is not assignable without the consent of the other party thereto.
The circuit court of appeals, sixth sircuit, affirmed the lower court, on October 3, 1922.